 Case:
 Case: 4:20-mj-06168-PLC
       4:20-mj-06168-PLC Doc.
                         Doc. #:
                              #: 8-1
                                 10 Filed:
                                     Filed: 07/15/21
                                            07/15/21 Page:
                                                     Page: 11 of
                                                              of 12
                                                                 12 PageID
                                                                    PageID #:
                                                                           #: 43
                                                                              29




       AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEIZURE WARRANT

                                       INTRODUCTION

       1.      I, J. Wade Beach, am a Special Agent with the Federal Bureau of Investigation and

have been so employed for the past 17 years. I am assigned to the St. Louis, Missouri, field office

where I have specialized in white collar crime and fraud investigations of various kinds for the

past 17 years. I am responsible for, among other assignments, conducting investigations of alleged

criminal violations of Title 18, United States Code, Sections 1341, mail fraud, 1343, wire fraud,

and Section 1957, the money laundering spending statute.

       2.      I have personally participated in investigations involving the violations of federal

law regarding mail fraud, wire fraud and other federal violations such as money laundering that

result from such unlawful activity. I have personally participated in the execution of search

warrants and seizure warrants, involving the search for various types of evidence and property. As

a federal agent, I am authorized to investigate violations of the laws of the United States and to

seek forfeiture of property under the authority of the United States.

       3.      Since approximately March 5, 2020, I have been investigating a mail and wire fraud

and money laundering scheme involving Paula K. Smith (“Smith”), a former secretary/bookkeeper

of the Harold E. Voss, CPA, PC, accounting firm (“Voss firm”), related to funds within the D.E.W.

Trust managed by the Voss firm. Based on the results of my investigation, there is probable cause

to believe that between April 2013 and June 2018, Smith fraudulently diverted $671,500 from the

D.E.W. Trust via checks, which reduced the amount of funds available to properly pay the listed

beneficiaries of the D.E.W. Trust, in violation of Title 18, United States Code, Section 1341 and

1343. In addition, there is probable cause to believe that Smith used some of these criminal

proceeds to purchase the property listed in Attachment A in violation of Title 18, United States



                                                 1
 Case:
 Case: 4:20-mj-06168-PLC
       4:20-mj-06168-PLC Doc.
                         Doc. #:
                              #: 8-1
                                 10 Filed:
                                     Filed: 07/15/21
                                            07/15/21 Page:
                                                     Page: 22 of
                                                              of 12
                                                                 12 PageID
                                                                    PageID #:
                                                                           #: 44
                                                                              30




Code, Section 1957. As such, the property listed in Attachment A is subject to civil and criminal

forfeiture.

        4.      This affidavit does not contain all of the information known to me in regard to the

investigation; however, it contains enough information to establish probable cause to authorize the

seizure of the property listed in Attachment A. Although individuals are referred to herein by their

initials in an effort to protect their privacy in the event that this affidavit becomes part of the public

record, their identities are known to me. I respectfully submit that the information provided by

these individuals is reliable and is corroborated by the independently obtained statements of other

individuals as well as, in some cases, by financial records.

                                    STATUTORY FRAMEWORK

        5.      18 U.S.C. § 1341 (mail fraud) criminalizes devising or intending to devise a scheme

to defraud (or performing specific fraudulent acts) through the use of the mail.

        6.      18 U.S.C. § 1343 (wire fraud) criminalizes devising or intending to devise a scheme

to defraud (or performing specific fraudulent acts) through the use of an interstate telephone call

or electronic communication.

        7.      18 U.S.C. § 1957 (the money laundering spending statute) criminalizes knowingly

engaging or attempting to engage in a monetary transaction in criminally derived property from a

specified unlawful activity in an amount greater than $10,000. The term “specified unlawful

activity” is defined in 18 U.S.C. §§ 1956(c)(7) and 1961(1), and it includes violations of both mail

and wire fraud.

        8.      The proceeds of mail and wire fraud are subject to forfeiture under both civil and

criminal forfeiture authorities. Pursuant to 18 U.S.C. § 981(a)(1)(C), any property, real or

personal, which constitutes or is derived from proceeds traceable to mail or wire fraud is subject



                                                    2
 Case:
 Case: 4:20-mj-06168-PLC
       4:20-mj-06168-PLC Doc.
                         Doc. #:
                              #: 8-1
                                 10 Filed:
                                     Filed: 07/15/21
                                            07/15/21 Page:
                                                     Page: 33 of
                                                              of 12
                                                                 12 PageID
                                                                    PageID #:
                                                                           #: 45
                                                                              31




to civil forfeiture. In addition, 28 U.S.C. § 2461(c) provides that, “[i]f a person is charged in a

criminal case with a violation of an Act of Congress for which the civil or criminal forfeiture of

property is authorized,” then the government can obtain forfeiture of property “as part of the

sentence in the criminal case.”        Thus, pursuant to 28 U.S.C. § 2461(c) and 18 U.S.C.

§ 981(a)(1)(C), any property, real or personal, which constitutes or is derived from proceeds

traceable to mail or wire fraud is subject to criminal forfeiture.

       9.      Property involved in a money laundering offense is subject to forfeiture under both

civil and criminal forfeiture authorities. Pursuant to 18 U.S.C. § 981(a)(1)(A), any property, real

or personal, involved in a transaction or attempted transaction in violation of 18 U.S.C. § 1957, or

any property traceable to such property, is subject to civil forfeiture. In addition, pursuant to 18

U.S.C. § 982(a)(1), any property, real or personal, involved in a violation of 18 U.S.C. § 1957, or

any property traceable to such property, is subject to criminal forfeiture. Forfeiture pursuant to

these statutes applies to more than just the proceeds of the crime. These forfeitures encompass all

property “involved in” the crime, which can include untainted funds that are comingled with

tainted funds derived from illicit sources.

       10.     This application seeks a seizure warrant under both civil and criminal authority

because the property to be seized could be placed beyond process if not seized by warrant.

       11.     Pursuant to 18 U.S.C. § 981(b), property subject to civil forfeiture may be seized

by a civil seizure warrant issued by a judicial officer “in any district in which a forfeiture action

against the property may be filed,” and may be executed “in any district in which the property is

found,” if there is probable cause to believe the property is subject to forfeiture. A civil forfeiture

action may be brought in any district where “acts or omissions giving rise to the forfeiture

occurred.” 28 U.S.C. § 1355(b)(1)(A). As detailed below, acts or omissions in furtherance of the



                                                  3
 Case:
 Case: 4:20-mj-06168-PLC
       4:20-mj-06168-PLC Doc.
                         Doc. #:
                              #: 8-1
                                 10 Filed:
                                     Filed: 07/15/21
                                            07/15/21 Page:
                                                     Page: 44 of
                                                              of 12
                                                                 12 PageID
                                                                    PageID #:
                                                                           #: 46
                                                                              32




fraud and money laundering scheme under investigation occurred in the Eastern District of

Missouri. The criminal forfeiture statute, 18 U.S.C. § 982(b)(1), incorporates the procedures in 21

U.S.C. § 853 (other than subsection (d)) for a criminal forfeiture action. 21 U.S.C. § 853(f)

provides authority for the issuance of a seizure warrant for property subject to criminal forfeiture.

       12.     Based on the foregoing, the issuance of this seizure warrant is authorized under 21

U.S.C. § 853(f) and 18 U.S.C. § 982(b)(1) for criminal forfeiture; and 18 U.S.C. § 981(b) and 984,

and 31 U.S.C. § 5317(c)(2) for civil forfeiture. Notwithstanding the provisions of Rule 41(a) of

the Federal Rules of Criminal Procedure, the issuance of this seizure warrant in this district is

appropriate under 18 U.S.C. § 981(b)(3) and 28 U.S.C. § 1355(b)(1) because acts or omissions

giving rise to the forfeiture occurred in the Eastern District of Missouri.

               FACTS ESTABLISHING PROBABLE CAUSE TO BELIEVE
                        A CRIME HAS BEEN COMMITTED

       13.     The Harold E. Voss, CPA, PC, accounting firm (“Voss firm”) was a former

accounting firm located in the Eastern District of Missouri, that, amongst other duties, managed

trust accounts for clients. The Voss firm is no longer in operation.

       14.     D.E.W. is a former client of the Voss firm. D.E.W. maintained a revocable trust

that became an irrevocable trust upon her death in February 2013 (the “D.E.W. Trust”). In

February 2013, D.E.W. Trust had an approximate value of $8.6 million and over twenty named

beneficiaries, including thirteen charitable organizations (twelve of which are located in the

Eastern District of Missouri).

       15.     M.C. is a former office manager of the Voss firm who is also the current registered

agent of the Voss firm. M.C. was the initial named trustee of the D.E.W. Trust and was also a

$50,000 beneficiary of the D.E.W. Trust. M.C. was also appointed as D.E.W.’s legal guardian in




                                                  4
 Case:
 Case: 4:20-mj-06168-PLC
       4:20-mj-06168-PLC Doc.
                         Doc. #:
                              #: 8-1
                                 10 Filed:
                                     Filed: 07/15/21
                                            07/15/21 Page:
                                                     Page: 55 of
                                                              of 12
                                                                 12 PageID
                                                                    PageID #:
                                                                           #: 47
                                                                              33




2010. On or about October 30, 2018, M.C. resigned as trustee for the D.E.W. Trust and The

Midwest Trust Company was appointed as successor trustee.

       16.     Paula K. Smith (“Smith”) is a former secretary/bookkeeper of the Voss firm. Her

responsibilities included receiving and reviewing incoming mail for the D.E.W. Trust, and

performing bank reconciliation work and making accounting entries for the D.E.W. Trust. Smith

was not a named beneficiary of the D.E.W. Trust nor a trustee, and was not entitled to any portion

of the funds within the D.E.W. Trust. On January 25, 2013, Smith and her husband filed for

bankruptcy in the Eastern District of Missouri.

       17.     This investigation has revealed that between approximately October 11, 2013, and

June 21, 2018, Smith fraudulently deposited at least $670,000 in unauthorized checks from the

D.E.W. Trust to Peoples Bank & Trust and Midwest BankCentre accounts that she controlled.

Smith was not due or owing any of these funds.

       18.     As part of the investigation, your affiant interviewed M.D., who is a Certified

Public Accountant and the Owner of E.B.R.C., an accounting consulting firm.

       19.     In 2018, M.D. was engaged to prepare tax returns for a group of persons and entities

tied to the Voss firm, to include the D.E.W. Trust. At the time, M.C. was the office manager of

the Voss firm, and Smith was an employee.

       20.     M.D.    was    tasked    with   conducting     a   complete    accounting    of   the

D.E.W. Trust. M.D. re-constructed 8 years of financial and accounting records. M.D. discovered

that Smith had made false journal entries to disguise the fact that she was writing checks to herself

from the D.E.W. Trust.

       21.     M.D. requested copies of cancelled checks from Smith who resisted his requests.

M.D. explained to Smith that he had a fiduciary duty to examine the trust. M.D. advised that after



                                                  5
 Case:
 Case: 4:20-mj-06168-PLC
       4:20-mj-06168-PLC Doc.
                         Doc. #:
                              #: 8-1
                                 10 Filed:
                                     Filed: 07/15/21
                                            07/15/21 Page:
                                                     Page: 66 of
                                                              of 12
                                                                 12 PageID
                                                                    PageID #:
                                                                           #: 48
                                                                              34




these requests, Smith called M.C. and admitted that she (Smith) was embezzling from the

trust. Smith later made a similar confession to an attorney representing the D.E.W. Trust.

       22.     When D.E.W. died in February 2013, M.D. advised that the D.E.W. Trust had an

approximate value of $8.6 million. M.D. advised that the beneficiaries of the D.E.W. Trust,

approximately thirteen different charitable organizations, are the victims of Smith’s fraud.

       23.     In or about May 2014, June 2016, and December 2017, distribution checks were

mailed to the beneficiaries.    Each beneficiary organization received an equal share of the

distributions, totaling approximately $640,000 each. However, the beneficiaries did not receive

any of funds that were fraudulently diverted from the D.E.W. Trust. Thus, the amount of funds

that Smith fraudulently diverted to himself was properly due and owing to the beneficiaries.

       24.     The investigation has revealed that:

               a.      Between October 11, 2013, and June 21, 2018, Smith fraudulently deposited

twenty-one unauthorized checks totaling $524,000 from the D.E.W. Trust Account into Midwest

BankCentre account #      2006 held in the name of Smith (the “Midwest Account #2006”). ”). All

checks were made payable to Smith and bore the signature of M.C. None of these funds were

properly due or owing to Smith.

               b.      Between September 26, 2014, and April 5, 2017, Smith deposited five

unauthorized checks totaling $66,000 from the D.E.W. Trust Account into Midwest BankCentre

account #    0597 held in the name of Smith (“Midwest Account #0597”). All checks were made

payable to Smith and bore the signature of M.C. None of these funds were properly due or owing

to Smith.

               c.      On November 10, 2017, and then on December 29, 2017, Smith

fraudulently deposited two unauthorized checks, $60,000 and $20,000, respectively, from the



                                                 6
 Case:
 Case: 4:20-mj-06168-PLC
       4:20-mj-06168-PLC Doc.
                         Doc. #:
                              #: 8-1
                                 10 Filed:
                                     Filed: 07/15/21
                                            07/15/21 Page:
                                                     Page: 77 of
                                                              of 12
                                                                 12 PageID
                                                                    PageID #:
                                                                           #: 49
                                                                              35




D.E.W. Trust Account into Peoples Bank & Trust checking account #              7697 held in the name

of Smith (the “Peoples Account”). Both checks were made payable to Smith and bore the signature

of M.C. None of these funds were properly due or owing to Smith.

       25.     This investigation has revealed that Smith deposited these misappropriated and

unauthorized checks into her personal bank accounts, and thereafter engaged in a pattern of

spending to fund personal expenses. Smith frequently made use of electronic wirings in the course

of spending the money she embezzled from her employer. This use of wirings included payments

to credit card accounts and ATM cash withdrawals.

       26.     Your affiant worked with other investigators to identify and trace the funds

obtained by Smith as proceeds of her illegal mail and wire fraud scheme. The investigative team

has conducted a review of all financial records associated with the investigation, including bank

statements, bank deposit records, checks, and supporting documents, property sales records,

vehicle purchase records and any other financial records obtained during the course of the

investigation, in order to trace funds related to the illegal activity and determine the origin of funds

used by Smith to purchase and pay for the property listed on Attachment A.

                 FACTS ESTABLISHING PROBABLE CAUSE TO BELIEVE
             THAT THE PROPERTY TO BE SEIZED IS SUBJECT TO FORFEITURE

       27.     As set forth above, between October 11, 2013, and June 21, 2018, Smith

fraudulently diverted approximately $670,000 from the D.E.W. Trust Account into her various

bank accounts, including Midwest Account #2006, Midwest Account #0597, and the Peoples

Account. These monies are criminal proceeds from the aforementioned mail and wire fraud

scheme.

  PURCHASE OF 2018 KEYSTONE HORNET HIDEOUT 26RLS TRAVEL TRAILER




                                                   7
 Case:
 Case: 4:20-mj-06168-PLC
       4:20-mj-06168-PLC Doc.
                         Doc. #:
                              #: 8-1
                                 10 Filed:
                                     Filed: 07/15/21
                                            07/15/21 Page:
                                                     Page: 88 of
                                                              of 12
                                                                 12 PageID
                                                                    PageID #:
                                                                           #: 50
                                                                              36




       28.    As set forth below, Smith used criminal proceeds from the aforementioned scheme

to purchase a 2015 Keystone Hornet Hideout Travel Trailer in August 2014, and then used said

travel trailer as trade-in credit, along with additional criminal proceeds, to purchase a 2018

Keystone Hornet Hideout 26RLS Travel Trailer in October 2017.

       29.    On August 1, 2014, Smith fraudulently deposited D.E.W. Trust Account check

#2126 in the amount of $25,000 into Midwest Account #2006. The account had a balance of

$664.23 prior to this deposit. Thereafter, on August 6, 2014, $3,000 was transferred from Midwest

Account #2006 to Midwest Account #0597. These funds comprise of criminal proceeds from the

aforementioned mail and wire fraud scheme.

       30.    On August 29, 2014, Smith and her husband signed a purchase agreement to

purchase a 2015 Keystone Hornet Hideout 27DBS Travel Trailer, VIN: 4YDT27D26F7203967,

(the “2015 Keystone”) for $24,225, from Byerly RV. This travel trailer was purchased as follows:

              a.      On September 3, 2014, check #1184, in the amount of $3,000 drawn on

Midwest Account #2006, was made payable to Byerly as a down payment on the 2015 Keystone.

Smith also received a trade-in allowance of $6,555 on a 2008 Flagstaff 2823D Travel Trailer.

              b.      On September 19, 2014, check #1187 in the amount of $9,000 (drawn on

Midwest Account #2006) and check #1968 in the amount of $8,000 (drawn on Midwest Account

#0597) were made payable to cash and were used to purchase Midwest BankCentre (Bremen Bank

at the time of activity) Cashier's Check #359131 in the amount of $16,662 payable to Byerly RV,

Remitter: Paula Smith & G.S.

       31.    On October 18, 2017, Smith fraudulently deposited D.E.W. Trust Account check

#2246 in the amount of $50,000 into the Midwest Account #2006. The account had a balance of




                                               8
 Case:
 Case: 4:20-mj-06168-PLC
       4:20-mj-06168-PLC Doc.
                         Doc. #:
                              #: 8-1
                                 10 Filed:
                                     Filed: 07/15/21
                                            07/15/21 Page:
                                                     Page: 99 of
                                                              of 12
                                                                 12 PageID
                                                                    PageID #:
                                                                           #: 51
                                                                              37




$509.21 prior to this deposit. The funds supporting this check are criminal proceeds from the

aforementioned wire fraud scheme.

         32.   On October 16, 2017, Smith and her husband G.S. signed a purchase agreement to

purchase a 2018 Keystone Hornet Hideout 26RLS Travel Trailer, VIN: 4YDT26R27J7240778,

(the “2018 Keystone”) for $24,905, from Byerly RV. The 2018 Keystone was purchased as

follows:

               a.     On or about October 16, 2017, Smith and her husband made a $200 cash

down payment and received a trade-in allowance of $11,805 on the 2015 Keystone.

               b.     On October 25, 2017, Midwest Account #2006, check #1534 in the amount

of $12,905 was made payable to cash and was used to purchase a Midwest BankCentre Cashier’s

Check #120384, in the amount of $12,900 payable to Byerly Trailer & Mfg. Co., Remitter: Paula

Smith.

         33.   On November, 22, 2017, the 2018 Keystone was registered to Smith and G.S. at

718 Barbara Dr, O’Fallon, MO 63366 (Smith’s residence).

         34.   Based on the foregoing, the 2018 Keystone is subject to criminal and civil forfeiture

as traceable to proceeds of mail and wire fraud, and as being involved in a money laundering

transaction.

                     PURCHASE OF 2017 CHEVROLET SILVERADO

         35.   On November 10, 2017, Smith deposited D.E.W. Trust Account check #2251 in

the amount of $60,000 into the Peoples Account. The Peoples Account had a balance of $1,712.48,

prior to this deposit. The funds supporting this check are criminal proceeds from the

aforementioned wire fraud scheme.




                                                 9
Case:
Case: 4:20-mj-06168-PLC
      4:20-mj-06168-PLC Doc.
                        Doc. #:
                             #: 8-1
                                10 Filed:
                                    Filed: 07/15/21
                                           07/15/21 Page:
                                                    Page: 10
                                                          10 of
                                                             of 12
                                                                12 PageID
                                                                   PageID #:
                                                                          #: 52
                                                                             38




       36.     On November 13, 2017, Smith and her husband G.S. signed a retail buyers order to

purchase a 2017 Chevrolet Silverado K1500, VIN: 3GCUKSEC9HG495932, (the “2017

Silverado”) for $48,000. The 2017 Silverado was purchased as follows:

               a.     On or about November 13, 2017, Smith made a $200 cash deposit.

               b.     On November 22, 2017, Peoples Account check #1009 in the amount of

$47,800 was made payable to cash and used to purchase a Cashier’s Check #011889 in the amount

of $47,800 made payable to Jim Butler Chevrolet, Remitter: G.S. and Paula Smith.

       37.     On December 15, 2017, the 2017 Silverado was titled to Smith and G.S. On

October 30, 2018, the 2017 Silverado was re-titled to G.S.

       38.     On July 16, 2019, the 2017 Silverado was registered to G.S. at 718 Barbara Dr,

O’Fallon, MO 63366 (Smith’s residence).

       39.     Based on the foregoing, the 2017 Silverado is subject to criminal and civil forfeiture

as traceable to proceeds of mail and wire fraud, and as being involved in a money laundering

transaction.

                                         CONCLUSION

       40.     Based on the information above, there is probable cause that between

approximately April 2013 and June 2018, Smith fraudulently diverted approximately $671,500

from the D.E.W. Trust to her personal bank accounts, including Midwest Account #2006, Midwest

Account #0597, and the Peoples Account, in violation of Title 18, Untied States Code, Section

1341 and 1343, and that a portion of these criminal proceeds was used to purchase the property

listed in Attachment A. In addition, there is probable cause to believe that Smith’s purchases of

the 2018 Keystone and the 2017 Silverado constitute money laundering spending offenses in

violation of 18 U.S.C. § 1957. As such, I respectfully submit there is probable cause to seize the



                                                10
Case:
Case: 4:20-mj-06168-PLC
      4:20-mj-06168-PLC Doc.
                        Doc. #:
                             #: 8-1
                                10 Filed:
                                    Filed: 07/15/21
                                           07/15/21 Page:
                                                    Page: 11
                                                          11 of
                                                             of 12
                                                                12 PageID
                                                                   PageID #:
                                                                          #: 53
                                                                             39




                                     17th


                                            Patricia L. Cohen
Case:
Case: 4:20-mj-06168-PLC
      4:20-mj-06168-PLC Doc.
                        Doc. #:
                             #: 8-1
                                10 Filed:
                                    Filed: 07/15/21
                                           07/15/21 Page:
                                                    Page: 12
                                                          12 of
                                                             of 12
                                                                12 PageID
                                                                   PageID #:
                                                                          #: 54
                                                                             40




                               ATTACHMENT A

  A. 2017 Chevrolet Silverado K1500, LTZ, VIN: 3GCUKSEC9HG495932

  B. 2018 Keystone Hornet Hideout 26RLS Travel Trailer, VIN: 4YDT26R27J7240778




                                      12
